       Case 4:20-cv-01228-DPM Document 6 Filed 11/19/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

PATRICK GOSS                                                  PLAINTIFF
ADC #173278

v.                       No: 4:20-cv-1228 DPM

MAPLE ADKINS, Lieutenant, Tucker
Unit, ADC; TYRONE ALLISON, Captain,
Tucker Unit, ADC; CHRISTIAN SMITH,
Corporal, Tucker Unit, ADC; and ASHLEY
CAMPBELL, Sergeant, Tucker Unit, ADC                     DEFENDANTS

                             JUDGMENT

     Goss' s complaint is dismissed without prejudice.

                                                         (/
                                       D .P. Marshall Jr.
                                       United States District Judge
